Citation Nr: 0125264	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2000, a statement of the case was issued in August 
2000, and a substantive appeal was received in August 2000.  


REMAND

A review of the record reveals that the veteran requested a 
local hearing in her August 2000 notice of disagreement.  In 
a September 25, 2001, Statement of Representative in Appeals 
Case, the veteran's representative indicated that the veteran 
did not wish to have a hearing.  However, in an October 2001 
Appellant's Brief, the representative indicated that the 
veteran wished to have an RO hearing and requested the Board 
to remand the case to the RO for that purpose.  As it appears 
that an RO hearing is still desired by the veteran, 
appropriate action must be taken to afford such a hearing to 
the veteran. 

The veteran's representative has also pointed out that 
additional medical records have been added to the claims file 
since the statement of the case and that no supplemental 
statement of the case has been issued.  There is no waiver of 
preliminary RO review of this new evidence, and the veteran's 
representative has expressly asked that the case be remanded 
to the RO for this purpose as well.  Under the circumstances, 
the Board believes that such action by the RO is mandated by 
38 C.F.R. § 20.1304 (2001). 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
her for migraine headaches since June 
2001.  After securing the necessary 
permission from the veteran, copies of 
any available records, including clinical 
records and diagnostic reports, that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The RO should review the claims file 
and undertake any additional action 
necessary to comply with the Veterans 
Claims Assistance Act and implementing 
laws and regulations.  

3.  The veteran should be afforded a 
local hearing in accordance with her 
request.  A copy of notification of the 
date and time of the hearing should be 
associated with the claims folder.

4.  After completion of the above, the RO 
should review the expanded record, 
including all evidence received sine the 
August 2000 statement of the case, and 
determine is a higher rating is warranted 
for the service-connected migraine 
headache disability.  Unless the full 
benefit sought is granted, the veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


